Mar 12 2015, 9:51 am




ATTORNEYS FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Jacob D. Winkler                                           Dan J. May
Katherine J. Noel                                          Kokomo, Indiana
Noel Law
Kokomo, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Ronald Fritts,                                            March 12, 2015

Appellant-Respondent,                                     Court of Appeals Cause No.
                                                          34A02-1405-DR-361
        v.                                                Appeal from the Howard Superior
                                                          Court
                                                          Cause No. 34D04-0807-DR-809
Linda Fritts,
Appellee-Petitioner.                                      The Honorable Thomas R. Lett,
                                                          Special Judge




Barnes, Judge.




Court of Appeals of Indiana | Opinion 34A02-1405-DR-361 | March 12, 2015                Page 1 of 17
                                                 Case Summary
[1]   Ronald Fritts appeals the trial court’s ruling on a motion for relief from

      judgment filed by his ex-wife, Linda Christopher.1 Linda cross-appeals,

      challenging the trial court’s resolution of other issues raised by the parties post-

      dissolution. We affirm in part, reverse in part, and remand.


                                                         Issues
[2]   Ronald raises one issue, which we restate as:


                         I.       whether the trial court properly declined to
                                  credit Linda with his proposed value of his
                                  pension’s surviving spouse benefit.

[3]   On cross-appeal, Linda raises five issues, which we restate as:


                         II.      whether the trial court’s calculation of Linda’s
                                  child support arrearage failed to take into
                                  account a set-off included in the 2010
                                  dissolution order;

                         III.     whether the trial court properly calculated
                                  outstanding medical expenses owed by Linda;

                         IV.      whether the trial court properly found that
                                  Ronald complied with the dissolution order
                                  when he paid Linda’s previous attorney
                                  $4,000.00;

                         V.       whether the trial court properly declined to
                                  credit Linda for various accounts; and




      1
          In the order dissolving the marriage, Linda’s last name was restored to Christopher.


      Court of Appeals of Indiana | Opinion 34A02-1405-DR-361 | March 12, 2015                   Page 2 of 17
                       VI.      whether Linda is entitled to appellate attorney
                                fees based on Indiana Appellate Rule 66(E).

                                                      Facts
[4]   Ronald and Linda were married in 1993. During the marriage, Ronald adopted

      one of Linda’s daughters, Kelsey, who is now emancipated. The couple

      separated in June 2008, and, on July 16, 2008, Linda petitioned for dissolution

      of the marriage.


[5]   In December 2008, during the dissolution proceedings, Ronald retired from

      Delphi. When he retired, he elected a surviving spouse benefit. As a result of

      Delphi’s bankruptcy, administration rights of Ronald’s pension were transferred

      to PBGC, and Ronald’s pension was reduced. A February 2, 2010 letter from

      PBGC to Ronald indicated that, as of July 31, 2009, Ronald’s current monthly

      benefit of $5,298.64 would be reduced to an estimated monthly benefit of

      $3,909.37. The letter also explained that the monthly surviving spouse benefit

      was estimated to be $2,541.09 upon Ronald’s death and, if Linda predeceased

      Ronald, Ronald’s monthly benefit would increase by $163.87.


[6]   On December 14, 2009, the trial court issued an order dissolving the marriage

      and indicating that the remaining issues would be resolved in a bifurcated final

      hearing. On May 28, 2010, following a March 2010 hearing, the trial court

      issued a final dissolution order. It explained that, during the course of the

      proceedings, neither party obeyed the trial court’s orders to pay child support

      for Kelsey. The trial court subtracted the amount Ronald owed from the

      amount Linda owed, which left Linda an outstanding balance of $2,310.00.

      Court of Appeals of Indiana | Opinion 34A02-1405-DR-361 | March 12, 2015    Page 3 of 17
      The trial court then subtracted that amount from Linda’s share of the marital

      estate. Regarding uninsured medical expenses for Kelsey, Ronald was required

      to pay the first 6%, and the balance was to be split between the parties, with

      Ronald paying 77% and Linda paying 23%.


[7]   The trial court found “that an equal division of the marital property between the

      parties is just and reasonable. To divide the marital property, [Linda] is

      awarded a judgment against [Ronald] in the amount of $48,705.55.”

      Appellant’s App. p. 30. In its division of property, the trial court awarded

      Linda a Solidarity checking account and Ronald various Key Bank accounts.

      The trial court ordered Ronald “to pay a portion of [Linda’s] attorney fees in

      the amount of $4,000.00 within forty five (45) days.” Id.


[8]   The trial court found that Linda was “entitled to one half of the value of the

      pension based upon the coveture [sic] fraction formula.” Id. A pension

      analysis prepared by the parties valued the marital property portion of Ronald’s

      $771,923.28 pension at $283,182.97. The trial court required Linda’s attorney

      to prepare any documents necessary to carry out the order. The trial court also

      denied Linda’s “motion to require [Ronald] to execute a surviving spouse

      option.” Id. The trial court’s order made no mention of the surviving spouse

      benefit that Ronald had already elected.


[9]   Linda appealed, challenging the date the trial court used to value certain assets

      and the trial court’s calculation of child support. We affirmed the trial court’s




      Court of Appeals of Indiana | Opinion 34A02-1405-DR-361 | March 12, 2015   Page 4 of 17
       order. See Christopher v. Fritts, No. 34A04-1008-DR-508 (Ind. Ct. App. March

       23, 2011), trans. denied.


[10]   Ronald made no payments to Linda as required by the order as to either the

       property equalization payment or the pension. Despite efforts by both parties,

       the parties agree that Ronald is unable to remove the surviving spouse benefit

       from his pension plan. The parties filed numerous motions related to the

       dissolution order, including Linda’s motion for relief from judgment, motion

       for proceedings supplemental, and several summary judgment motions related

       to the pension. On January 13, 2014, the trial court held a hearing on all

       pending motions. Both Linda and Ronald testified, and both parties offered

       numerous exhibits. Ronald testified that, based on Social Security

       Administration actuarial data of their respective life expectancies and his own

       calculations, Linda would outlive him by sixteen years and would receive

       surviving spouse benefits totaling $487,889.00.


[11]   Following the hearing, the trial court issued an order, which provided in part:

               8.     [Ronald] and [Linda] attempted to resolve the issue of
               eliminating the surviving spouse election with the PBGC . . . . This
               was unsuccessful.
               9.     The result of the PBGC’s refusal to eliminate the surviving
               spouse benefit has created a drastic deviation from the Court’s Ruling
               on May 28, 2010.
               10.     [Ronald’s] pension benefit without the surviving spouse
               election, would have been $5,298.64. However, due to the surviving
               spouse election, [Ronald’s] pension is only $3,909.37. Thus, due to
               the fact that the PBCG [sic] will not honor the Court’s Ruling,



       Court of Appeals of Indiana | Opinion 34A02-1405-DR-361 | March 12, 2015         Page 5 of 17
        [Ronald’s] pension has been reduced by $1,389.27 per month
        (pursuant to PBGC calculations provided by both counsel).
        11.     The court cannot attempt to estimate the value of any
        “windfall” to [Linda]. To do so would be speculative and considering
        facts not in evidence. The coverture fraction formula was Ordered by
        the trial court and was not appealed. The parties are bound by that
        Order. [Ronald] is not entitled to credit for any “windfall” created by
        the pension issue.
        12.    [Linda] was further Ordered to pay [Ronald] support pursuant
        to the May 28, 2010 Ruling. She has failed to pay any support and has
        an arrearage in the sum of $9,460.00. [Linda] was also ordered to pay
        medical bills, which she did not. [Linda’s] share of the medical bills
        was $1,074.00.
        13.    [Ronald] was awarded certain accounts with Key Bank,
        pursuant to the May 28, 2010 Ruling. [Ronald] alleged, and [Linda]
        admitted, she took funds from these accounts in the sum of $5,132.01.
                                               *****
        15.    In order to effectuate a 50/50 division of the marital assets, the
        May 28, 2010 Ruling awarded a Judgment to be paid by [Ronald] to
        [Linda] in the sum of $48,705.55. Interest in the sum of $14,155.30
        had accrued as of the hearing. The total sum owed to [Linda] is
        $62,860.85.
        16.     The attorney fees Ordered paid to [Linda’s] attorney has been
        paid to Mark Dabrowski, which the court finds complies with the
        court’s Order.
        17.   The court finds that this Order effectively resolves all pending
        motions, including any Motions for Summary Judgment.
Appellant’s App. pp. 23-24. The trial court explained that Ronald owed Linda

$62,860.85 for the 2010 judgment and interest and $43,131.00 for the pension

arrearage, for a total of $105,991.05. The trial court found that Linda owed




Court of Appeals of Indiana | Opinion 34A02-1405-DR-361 | March 12, 2015            Page 6 of 17
       Ronald $32,858.00 for the equity in the marital residence,2 $10,534.00 for child

       support and medical bills, $600.00 for an appraisal fee, and $5,132.01 for the

       Key Bank accounts, for a total of $49,124.01. Setting off the amount Linda

       owed Ronald, the trial court ordered Ronald to pay Linda $62,860.05. The trial

       court also ordered the parties to pay their own attorney fees. Both parties now

       appeal.


                                                      Analysis
[12]   Pursuant to Linda’s request, the trial court issued written findings and

       conclusions. When reviewing such, we “shall not set aside the findings or

       judgment unless clearly erroneous, and due regard shall be given to the

       opportunity of the trial court to judge the credibility of the witnesses.” Ind.

       Trial Rule 52(A). We neither reweigh the evidence nor reassess witness

       credibility, and we view the evidence most favorably to the judgment. Best v.

       Best, 941 N.E.2d 499, 502 (Ind. 2011). “‘Findings are clearly erroneous only

       when the record contains no facts to support them either directly or by

       inference.’” Id. (quoting Yanoff v. Muncy, 688 N.E.2d 1259, 1262 (Ind. 1997)).

       “Appellate deference to the determinations of our trial court judges, especially

       in domestic relations matters, is warranted because of their unique, direct




       2
         Although there have been several post-dissolution disputes regarding the sale of the marital residence,
       neither party appeals the trial court’s resolution of that issue.

       Court of Appeals of Indiana | Opinion 34A02-1405-DR-361 | March 12, 2015                          Page 7 of 17
       interactions with the parties face-to-face, often over an extended period of

       time.” Id.


                                                    I. Pension

[13]   Ronald contends that the trial court’s 2010 dissolution order is no longer just

       and reasonable because of the inability to eliminate the surviving spouse

       benefit, which, according to him, reduces his monthly pension benefit from

       $5,298.64 to $3,909.37 and creates a windfall for Linda. Ronald contends that

       the trial court should have given him credit toward any judgment he owes

       Linda based on what she might receive from the surviving spouse benefit after

       he dies.


[14]   In response, Linda claims Ronald was made aware that the surviving spouse

       benefit could not be eliminated in June 2010 and did not appeal, file a motion

       to correct error, or file his own motion for relief from judgment pursuant to

       Indiana Trial Rule 60(B). Ronald claims that he had no reason to appeal the

       dissolution order because it was favorable regarding the surviving spouse

       benefit. Although the dissolution order denied Linda’s motion to require

       Ronald “to execute a surviving spouse option,” it did not address the surviving

       spouse benefit that Ronald had elected upon his retirement in 2008 while the

       dissolution proceeding was pending. Appellant’s App. p. 30.


[15]   Correspondence between Ronald and PBGC indicates that on February 10,

       2010, after the marriage was dissolved but before the property issues were




       Court of Appeals of Indiana | Opinion 34A02-1405-DR-361 | March 12, 2015   Page 8 of 17
       resolved, Ronald sought to remove the surviving spouse benefit and that on

       June 3, 2010, PBGC informed Ronald:

                If you elected the normal form of benefit for a married participant
                before the plan ended, the plan would have permitted you to change
                your benefit to a straight-life annuity if your marriage ended in divorce
                and your former spouse agreed, and then revert back to a joint-and-
                65%-survivor annuity if you remarried. PBGC will not allow these
                changes, but we will honor such changes made before the plan ended.
       Appellee’s App. p. 76.3 Because this letter was issued within days of the May

       28, 2010, dissolution order, it appears the irrevocability of the surviving spouse

       benefit and the attempt to credit Linda for the potential proceeds of the benefit

       could have been raised by Ronald in a motion to correct error. See Ind. Trial

       Rule 59 (requiring that a motion to correct error be filed within thirty days after

       the entry of a final judgment).


[16]   To the extent the irrevocability of the surviving spouse benefit was learned later,

       Ronald could have pursued relief from the dissolution order pursuant to Trial

       Rule 60(B). See Evans v. Evans, 946 N.E.2d 1200, 1206 (Ind. Ct. App. 2011)

       (concluding that the trial court properly recast a motion to compel payment

       following a dissolution order that was legally impossible to implement as a Trial

       Rule 60(B) motion); Case v. Case, 794 N.E.2d 514 (Ind. Ct. App. 2003)

       (reviewing a motion to modify a dissolution decree as Trial Rule 60(B) motion



       3
          Although the certified PBGC records were not offered or admitted at the 2014 hearing, it appears that the
       trial court had taken judicial notice of them at a previous hearing. While the case was being briefed, the trial
       court approved an agreement by the parties that “The Record of Proceedings should be corrected and
       supplemented to include the missing pages of Exhibit O and/or all of the certified PBGC records.”
       Appellant’s Supplemental App. p. 4.

       Court of Appeals of Indiana | Opinion 34A02-1405-DR-361 | March 12, 2015                            Page 9 of 17
       for relief from judgment). Ronald claims that he was not required to seek relief

       from judgment pursuant to Trial Rule 60(B) because Linda did. In support of

       his argument, he relies on the general proposition that, although a trial court

       may modify its property division decree under Trial Rule 60(B), it may not do

       so without a motion by a party and without a hearing. See Poppe v. Jabaay, 804

       N.E.2d 789, 795 (Ind. Ct. App. 2004) (concluding that because wife did not file

       a Trial Rule 60(B) motion, the trial court had no authority to modify its decree

       under that Rule), trans. denied, cert. denied. Ronald contends, it is of no

       consequence that Linda filed the motion for relief from judgment and he

       requested his own relief at the hearing because “[a]ll that is required is that ‘a

       party’ file the motion.” Appellant’s Reply and Cross-Appellee Br. pp. 3-4.


[17]   Unlike in Poppe, the issue here is not whether the trial court had the authority to

       modify the dissolution decree under Trial Rule 60(B). It is whether Ronald was

       required to file his own motion seeking relief. We conclude he was.


[18]   Linda’s 2011 motion for relief from judgment was based on PBGC’s refusal to

       pay Linda her share of the pension, not the parties’ inability to eliminate the

       surviving spouse benefit. Certainly, Linda did not ask the trial court to credit

       her $487,889.00 based on Ronald’s calculation of the surviving spouse benefit

       as was Ronald’s position at the January 2014 hearing.


[19]   Trial Rule 60(B) has several avenues for relief with different time limitations

       and in some instances requires the allegation of a meritorious claim or defense.

       “‘The burden is on the movant for relief from judgment to demonstrate that the


       Court of Appeals of Indiana | Opinion 34A02-1405-DR-361 | March 12, 2015      Page 10 of 17
       relief is both necessary and just.’” Welton v. Midland Funding, LLC, 17 N.E.3d

       353, 355 (Ind. Ct. App. 2014) (citation omitted). If we were to conclude that

       Ronald was not required to file his own motion for relief from judgment, he

       would essentially be to able avoid his burden of showing that his request for

       relief was timely and that the relief he requested is required pursuant to Trial

       Rule 60(B).4 We will not do this. Because Ronald did not file his own motion

       for relief from judgment, he cannot now challenge the trial court’s decision not

       to credit Linda with the proceeds she might someday receive from the surviving

       spouse benefit.


                                          II. Child support Arrearage

[20]   Linda argues the trial court erroneously included $2,310.00 in her child support

       arrearage. Linda does not dispute the finding that she has a child support

       arrearage of $9,460.00 but contends that $2,310.00 of that amount was credited

       to Ronald in the dissolution order. Ronald agrees that the dissolution order

       credited him for $2,310.00 of the arrearage, and the parties and trial court

       acknowledged this at the 2014 hearing. Specifically, the trial court asked

       Ronald’s attorney if Linda owed Ronald “9460 minus 2310.” Tr. p. 72.

       Ronald’s attorney responded, “Yeah, I’m sure [Linda’s attorney] will point that

       out in his written findings that he presents to the Court.” Id. Thus, we must




       4
         Given that Ronald has not paid any of the 2010 judgment to Linda and is now asking that she be credited
       for the proposed proceeds of the surviving spouse benefit, we are not persuaded by his claim that he was not
       seeking relief from judgment and that he “has only tried to enforce” the dissolution order. Appellant’s Reply
       and Cross-Appellee Br. p. 4.

       Court of Appeals of Indiana | Opinion 34A02-1405-DR-361 | March 12, 2015                         Page 11 of 17
       conclude that the setoff for child support arrearage in the amount of $9,460.00

       erroneously includes $2,310.00 that had already been accounted for in the

       dissolution order.


                                              III. Medical Expenses

[21]   At the hearing, Ronald claimed that Linda had failed to pay her portion of

       Kelsey’s uninsured medical expenses. When questioned about the unpaid

       medical expenses, Linda testified that the expenses submitted to the trial court

       “included duplicate and triplicate bills and they included bills that were for

       Ronald Fritts instead of Kelsey Fritts.” Tr. p. 23. At the conclusion of the

       hearing, Ronald offered an exhibit containing forty-five pages of medical bills to

       support his request. Linda’s attorney explained that he had not had the

       opportunity to review the calculation, and the parties agreed that the exhibit

       would be admitted into evidence and they would present arguments regarding

       such in their proposed orders. In his proposed order, Ronald claimed he was

       owed $1,074.00 in medical expenses. In her proposed order, Linda claimed she

       only owed $54.25 and included an exhibit explaining her calculation. In its

       order, the trial court found that Linda owed $1,074.00 for her share of medical

       bills.


[22]   Linda argues on appeal that Ronald’s exhibit includes duplicate bills and

       services provided to him.5 Because the exhibit does appear to contain duplicate




       5
         This exhibit contains numerous post-it notes with handwritten notes marking duplicate bills and Ronald’s
       bills. There is no indication that these notes were included on the bills when the exhibit was admitted into

       Court of Appeals of Indiana | Opinion 34A02-1405-DR-361 | March 12, 2015                        Page 12 of 17
       bills and to include services provided to Ronald, we remand for the trial court to

       recalculate Linda’s unpaid medical expenses to ensure that the amount owed

       does not include duplicate bills or services provided to Ronald.


                                         IV. 2010 Attorney Fee Order

[23]   Linda argues that the trial court improperly credited Ronald for the $4,000.00

       he paid directly to Linda’s previous attorney. As a procedural matter, Linda

       claims that the trial court should not have heard evidence on this issue because

       she filed a motion for summary judgment in 2011 and a motion in limine in

       2012 seeking to prevent the taking of evidence on this issue.6


[24]   During the 2014 hearing, after questioning Linda about the payment of the

       $4,000.00, Linda’s attorney referenced the motion for summary judgment and

       motion in limine. The trial court indicated that the motion for summary

       judgment had not been ruled on and suggested that, because Linda had

       testified, they include the issue “as part of today’s evidence and today’s order.”

       Tr. p. 27. Linda’s attorney responded, “That would be fine.” Id. Accordingly,

       Linda may not now argue that Ronald did not properly respond to her motion

       for summary judgment.




       evidence. Accordingly, we have removed the notes and have not considered them in our review of this issue.
       See Schaefer v. Kumar, 804 N.E.2d 184, 187 (Ind. Ct. App. 2004) (explaining that we cannot consider matters
       outside the record on appeal), trans. denied.
       6
           None of the summary judgment pleadings nor the motion in limine are included in Linda’s appendix.


       Court of Appeals of Indiana | Opinion 34A02-1405-DR-361 | March 12, 2015                      Page 13 of 17
[25]   In the 2014 order, the trial court found, “The attorney fees Ordered paid to

       [Linda’s] attorney has been paid to Mark Dabrowski, which the court finds

       complies with the court’s Order.” Appellant’s App. p. 24. This is consistent

       with Ronald’s testimony that he paid Linda’s trial attorney directly. This

       testimony was supported by a canceled check to Mark Dabrowski, Linda’s

       previous attorney, dated June 10, 2010, and deposited on June 18, 2010. Linda

       also testified that Dabrowski had not billed her the $4,000.00.


[26]   Relying on Indiana Code Section 31-15-10-1(b), which provides, “The court

       may order the amount to be paid directly to the attorney, who may enforce the

       order in the attorney’s name[,]” Linda argues that Ronald is not entitled to a

       credit for his payment because the trial court did not order him to pay

       Dabrowski directly. We are not persuaded. The 2010 dissolution order

       required Ronald “to pay a portion of [Linda’s] attorney fees in the amount of

       $4,000.00 within forty five (45) days[.]” Appellant’s App. p. 30. The evidence

       shows that Ronald did this. Linda has not established that the trial court’s

       finding on this issue was clearly erroneous.


                                                   V. Accounts

[27]   Linda contends that, because the trial court gave Ronald credit for the

       $5,132.01 decrease in the Key Bank accounts, the trial should have credited her

       for the decreased value of the Solidarity checking account and for her payment

       on other debts. In the dissolution order, Ronald was awarded a Key checking

       account with a balance of $4,133.60. Ronald testified at the 2014 hearing that

       from May 2010 to July 2010, the value of that account was reduced from
       Court of Appeals of Indiana | Opinion 34A02-1405-DR-361 | March 12, 2015   Page 14 of 17
       $7,687.01 to zero and requested that he be awarded the $4,133.60. Bank

       statements were admitted in support of Ronald’s testimony. Ronald also

       testified that a Key Bank money market account and Key Bank cash reserve

       account were “emptied” around the same time. Tr. p. 93. Linda testified that

       she owed Ronald $4,133.00.


[28]   Linda argued, however, that Ronald owed her $5,994.72 for payments she had

       made on credit cards and other debts and for the reduced value of the Solidarity

       checking account that she received in the dissolution order. Linda offered no

       evidence to support this claim other than a summary of her testimony on this

       point. Regarding the Solidarity checking account, Ronald testified that he set

       up his own accounts when he moved out, that he did not use anything from

       that account, and that he did not know the balance of the account when Linda

       finally received it.


[29]   The evidence suggests that Ronald’s accounts were intentionally depleted by

       Linda, and Linda does not direct us to evidence suggesting that Ronald did the

       same. Any discrepancy in the trial court’s valuation of Linda’s accounts is

       attributable to Linda’s failure to clearly provide the necessary information

       regarding the accounts at the time of dissolution. In the dissolution order, the

       trial court stated:

               While this matter was pending both parties made expenditures and
               financial decisions that were not in accordance with the rulings of the
               Court. The parties did not readily share financial information with
               each other. The parties did not present an accurate accounting of their



       Court of Appeals of Indiana | Opinion 34A02-1405-DR-361 | March 12, 2015     Page 15 of 17
               activities to the Court. The Court is not able to unravel this tangled
               financial web.
       Appellant’s App. p. 30. Without more, Linda has not established that the trial

       court’s decision to not credit her for the difference in value in the various

       accounts was clearly erroneous.


                                        VI. Appellate Attorney Fees

[30]   Finally, Linda requests appellate attorney fees pursuant to Indiana Appellate

       Rule 66(E), which provides for the assessment of “damages if an appeal,

       petition, or motion, or response, is frivolous or in bad faith. Damages shall be

       in the Court's discretion and may include attorneys’ fees. . . .” We will only

       assess damages where an appellant, acting in bad faith, maintains a wholly

       frivolous appeal. Bessolo v. Rosario, 966 N.E.2d 725, 734 (Ind. Ct. App. 2012),

       trans. denied. Although Appellate Rule 66(E) permits us to award damages on

       appeal, we must act with extreme restraint in this regard due to the potential

       chilling effect on the exercise of the right to appeal. Id. To prevail on her

       claim, Linda must show that Ronald’s contentions and arguments on appeal are

       utterly devoid of all plausibility. See id.


[31]   Ronald is unsuccessful in his appeal; however, we cannot conclude that his

       claim is utterly devoid of all plausibility. Indeed, although the litigious nature

       of these proceedings seems never-ending, it is not Ronald alone who bears

       responsibility for such. Under these circumstances, appellate attorney fees are

       not warranted.




       Court of Appeals of Indiana | Opinion 34A02-1405-DR-361 | March 12, 2015         Page 16 of 17
                                                  Conclusion
[32]   Ronald knew or should have known that the surviving spouse benefit could not

       be revoked as early as June 2010, and he was required to take action pursuant

       to the Indiana Trial Rules to modify the judgment. Because he did not do so,

       he may not argue on appeal that the trial court’s decision not to credit Linda for

       the surviving spouse benefits she might receive is clearly erroneous. Because

       the record shows that Ronald was improperly credited a second time for

       $2,310.00 of Linda’s child support arrearage and is not clear regarding the

       uninsured medical expenses, we remand for the trial court to correct the

       arrearage and to reevaluate the medical expenses claimed by Ronald. Linda

       has not established that the trial court’s order was clearly erroneous regarding

       the payment of trial counsel’s attorney fees and the valuation of the accounts at

       dissolution. She also has not established that appellate attorney fees are

       warranted. We affirm in part, reverse in part, and remand.


[33]   Affirmed in part, reversed in part, and remanded.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 34A02-1405-DR-361 | March 12, 2015   Page 17 of 17